PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Schilling et al.
Application No. 16/095,959
Filed: October 24, 2018
For: FIRE ZONE HOSES AND METHODS FOR FORMING THE SAME

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed March 04, 2021, to revive the above-identified application.

There is no indication that the request is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Stephen D. Scanlon appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he or she is authorized to represent the particular party in whose behalf he or she acts.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed February 03, 2021. The issue fee was timely paid on February 24, 2021.  Accordingly, the application became abandoned on February 25, 2021.  A  Notice of Abandonment was mailed March 02, 2021. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of  Inventor’s Oath/Declaration, (2) the petition fee of $2100, and (3) a proper  statement of unintentional delay. 








/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions